Title: From Abigail Smith Adams to Thomas Baker Johnson, 3 March 1815
From: Adams, Abigail Smith
To: Johnson, Thomas Baker



Dear Sir
Quincy March 3d 1815

I congratulate you sir, from my Heart I congratulate my Country, upon the blaize of Glory, achieved by the valient General Jackson, and the copariots, and troops, under his command in the defence of New orleans.
I have not been indifferent, or insensible to the Great, and most importent transactions which have given to New orleans the first Rank in our hemisphere, and made her a blazing Star upon our Shield. It requires the pen of a Homer to do justice to her deed’s In the language of ossian I ask
“Can we forget thee, our valient warriors,
or thy path of fire in the field?
upon the Soul of the Fair come the deeds of the mighty in Arms
Be the warrior rememberd in peace when
Echoing shields are heard no more”
Altho the Youngest Sister, of the union, she has surpasst her Elder sisters in Arms, in vigor and activity, and some of them in patriotism. altho a Native of one of the Eldest, I bear testimony against her stuborn opposition to a just, and necessary War.
I would feign draw a veil, over conduct which I must condemn; and which when recorded by the faithfull Historian will shade her former Lustre. would, that I had, a Leteran fountain to wash out her Shame.
The transports of Joy, with which the defeat of our Enemy; and the victory of New orleans was received had not ceased to vibrate upon our Ears, before the news of peace came with healing upon her Wings, and hushed the cannons Roar and Sheathed the warriors Sword, directing us to train our weapons of war, into implements of Husbandry.
The news of Peace exhilirated all hearts, and every countanance beamed with joy, and while Humanity mournd over the Enemy Slain, justice considerd them as victims, sacrificed upon the Alter of Ambition.
The temple of Janus is once more closed and long may it remain so.
Some of our Friends and connections will now return to their Native Land
Mr Adams has written me that he should go to Paris, and there send for your sister from St Petersburgh to meet him. it lies with the president to direct his Return—
your Brother and Sister Smith have been at Ghent, waiting since Sep’br for a passage home
I expect them in the Neptune with their Infant, a fine baby as mr A Says.
When ever you visit your Friends at Washington, it will give me pleasure if you would extend your visit to Quincy, where you may be assured of a sincere / and friendly welcome from Sir / Your Friend
Abigail Adams.